STATE OF VERMONT
SUPERIOR COURT                                                   ENVIRONMENTAL DIVISION
Environmental Division Unit                                       Docket No. 147-10-13 Vtec

                 Killington Village Master Plan Act 250 Application

                             ENTRY REGARDING MOTION

Click here to enter text.
Title:         Motion for Withdrawal of Opposition by Pinnacle Condo Assoc. (Motion 13)
Filer:         SP Land Company, LLC
Attorney:      Christopher D. Roy
Filed Date:    November 4, 2015

No response filed

The motion is GRANTED IN PART.

       SP Land Company, LLC (“Applicant”) moves this Court to allow for the withdrawal of the
opposition presented by Pinnacle Condominium Association, Inc. (“Pinnacle”), subject to the
acceptance by the Court of the revised site plans that have been offered in the companion
parking project appeal. See In re Killington Resort Parking Project Act 250 Amend. App., No.
173-12-13 Vtec. Pinnacle assents to Applicant’s pending motion, on the condition that the
revised site plans are accepted into evidence. Id.
        Applicant filed its pending motion on November 4, 2014 and certified that it had served
all parties. To date, the Court has not received an objection to Applicant’s motion from any
party to this appeal. Based upon the lack of objection and the benefit of the settlement
reached between two of the principal parties to this litigation, the Court hereby GRANTS
Applicant’s requests, subject to the condition that the proposed revised plans in the Parking
Project appeal are accepted into evidence.
        Given that a final determination on the admissibility of the revised site plan will not be
made until after the parties in the Parking Project appeal give notice to the Court on or before
January 15, 2015, the Court will suspend the issuance of its Merits Decision in this appeal until
after that date. To the extent that notices of no objection to Applicant’s requested admission
of the revised site plans are received by the Court prior to January 15th, we will take
appropriate action upon the Merits Decision.
In re Killington Resort Master Plan Act 250 App., No 147-10-13 Vtec (EO on Motion to Withdraw PCA Opposition)
(12-11-2015)                                                                                      Page 2 of 2.




So ordered.

Electronically signed on December 11, 2015 at Newfane, Vermont, pursuant to V.R.E.F. 7(d).



________________________________
Thomas S. Durkin, Judge
Environmental Division

Notifications:
Christopher D. Roy (ERN 1352), Attorney for Appellant/Applicant SP Land Company, LLC
Jon S. Readnour (ERN 2166), Attorney for Interested Person Pinnacle Condo. Association, Inc.
Nathan H. Stearns (ERN 3585), and C. Daniel Hershenson (ERN 3586), Attorneys for Cross-
   Appellants Stephen Durkee, Mountainside Properties, Inc., Mountainside Development, Inc.,
   Fireside Properties, LLC, and Village Prop. Inc.
Carl H. Lisman (ERN 3882), Attorney for Interested Person Highridge Condominium Owners'
Robert E. Woolmington (ERN 3047), Attorney for Interested Persons Rutland County Regional
   Planning Comm., Two Rivers Ottauquechee Regional Planning Comm., and South Windsor
   County Regional Planning Comm.
Melvin B. Neisner (ERN 3792), Attorney for Interested Persons Sherburne Volunteer Fire Dept.,
Mike Moriaty, Mountain Green Condo Assoc., and Edgmont Homeowners Assoc.
Gregory J. Boulbol (ERN 1712), Attorney for Vermont Natural Resources Board
Elizabeth Lord (ERN 4256), Attorney for Interested Person Agency of Natural Resources

dchamber